Exhibit 10.72

 

SHURGARD STORAGE CENTERS, INC.

FIRST AMENDMENT TO SENIOR MANAGEMENT EMPLOYMENT AGREEMENT

 

This First Amendment to the Senior Management Employment Agreement (the
“Amendment”) is made as of January 17, 2006, by and between Shurgard Storage
Centers, Inc., a Washington corporation (the “Company”), and
[                                    ] (“Executive”).

 

WHEREAS, the Company and Executive are parties to a Senior Management Employment
Agreement dated as of [Date] (the “Employment Agreement”);

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Section 4(a) shall be amended in its entirety to read as follows:

 

“(a) Termination Payment. Subject to Section 4(b)(i), in recognition of past
services to the Company by Executive, the Company shall make a lump sum payment
in cash to Executive as severance pay within ten (10) business days following
the date of Termination equal to two and one-half (2 1/2) times the sum of:
(i) Executive’s annual base salary in effect immediately prior to the date that
either a Business Combination shall occur or such date of Termination, whichever
salary is higher; plus (ii) the greater of, (a) Executive’s target bonus in
effect immediately prior to the date of a Business Combination, or
(b) Executive’s target bonus in effect immediately prior to the date of
Termination.”

 

2. Section 8(b) shall be renumbered as Section 8(d).

 

3. A new Section 8(b) shall be added to read as follows:

 

“(b) Notwithstanding anything to the contrary herein, in the event that, prior
to a Business Combination, Executive’s employment with the Company is terminated
by the Company for Cause, voluntarily by Executive other than for Good Reason or
due to Executive’s death or Disability, then this Agreement shall automatically
terminate without any payments or other benefits hereunder. In the event that
Executive is rehired by the Company after Executive’s employment is terminated
with the Company for any reason, the Board, in its sole discretion, shall
determine whether it is appropriate and in the best interests of the Company to
enter into a new Senior Management Employment Agreement or other similar
agreement with Executive.”

 

4. A new Section 8(c) shall be added to read as follows:

 

“(c) In the event that, upon Executive’s written request, the Board grants
Executive a leave of absence, this Agreement shall automatically terminate upon
commencement of Executive’s leave of absence and be of no further force or
effect, unless (i) the Company and Executive agree, in writing, that this
Agreement shall continue in effect during Executive’s leave of absence or
(ii) such a termination of this Agreement would violate any applicable laws.”



--------------------------------------------------------------------------------

5. Section 9(d) shall be amended in its entirety to read as follows:

 

“(d) Legal Expenses. The Company shall pay all of Executive’s reasonable costs
and expenses in connection with any litigation, arbitration or similar
proceeding, whether or not instituted by the Company or Executive, with respect
to the interpretation or enforcement of any provision of this Agreement,
including reasonable attorneys’ fees and disbursements, in connection with such
litigation, arbitration or similar proceeding; provided, however, that Executive
shall pay all of Executive’s costs and expenses in connection with any
litigation, arbitration or similar proceeding with respect to the interpretation
or enforcement of any provision of this Agreement if a court or arbitrator
determines that Executive’s suit was frivolous or brought in bad faith. The
Company shall pay prejudgment interest on any money judgment obtained by
Executive as a result of such proceedings, calculated at the published
commercial interest rate of Bank of America, N.A., for its best customers, as in
effect from time to time from the date that payment should have been made to
Executive under this Agreement.”

 

6. Section 9(i) shall be renumbered as Section 9(k).

 

7. A new Section 9(i) shall be added to read:

 

“(i) Entire Agreement. This Agreement represents the entire agreement between
the Company and Executive concerning the subject matter herein and supersedes
any and all negotiations, prior discussions and agreements (oral or written)
between the Company and Executive with respect to the subject matter herein.”

 

8. A new Section 9(j) shall be added to read:

 

“(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.”

 

9. Subparagraph (d) of the definition of “Business Combination” set forth in
Schedule A shall be amended such that each reference therein to “corporation”
shall be changed to “entity”.

 

10. Employment Agreement. To the extent not amended hereby, the Employment
Agreement shall continue with full force and effect in accordance with its
terms.

 

11. Counterparts. This Amendment may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Execution and delivery of this Amendment by exchange of facsimile
copies bearing the facsimile signature of a party shall constitute a valid and
binding execution and delivery of the Amendment by such party. Such facsimile
copies shall constitute enforceable original documents.

 

12. Headings. All captions and section headings used in this Amendment are for
convenient reference only and do not form a part of this Amendment.

 

13. Governing Law. This Amendment will be governed by the laws of the State of
Washington (with the exception of its conflict of laws provisions).

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been entered into as of the date first
set forth above.

 

SHURGARD STORAGE CENTERS, INC.   EMPLOYEE            

By:

     

Signature

Title:

                           

Printed Name

 

Signature Page of First Amendment To Senior Management Employment Agreement

 

-3-



--------------------------------------------------------------------------------

Schedule of

Senior Management Employment (upon Business Combination) Agreements

 

Barbo, Charles

Beck, Harrell

Ghose, Devasis

Hall, Mark

Hoffman, Larry

Johnson, Judith

Johnson-Gorrell, Sydney

Loeffler, Raymond

McNamee, James

Newhouse, Ron

Orenstein, Jane

Prether, Terry

Szorik, Jeffrey

Tyler, Steven